DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordon et al.
A battery unit 10/100, comprising: 

a detector 705/1200 configured to detect an output voltage of the power supply 110 (figures 5A see 515 & 700 closer detail fig. 7 see 515 & 705); 
a connection configured to be connectable with a load (¶0074 “a male connecting portion 206 (e.g., vaporizer connector)” or connections to vaporizer 250) for atomizing an aerosol source or heating a flavor (¶0063) source; and 
a controller (“the PCB 116 may include a controller 500” or 6115) capable of executing a power supply mode in which electric power is supplied to the load from the power supply (figures 5A & 7), 
wherein the controller executes a specific control different from the supply of electric power to the load based on an amount of change in the output voltage per a predetermined time period in the power supply mode (¶0173, ¶0194, ¶0204-0206, ¶0215 & claims 46-48).
Claim 2 the battery unit according to claim 1, wherein the specific control is authentication of the load (¶0200 to ¶0202).
Claim 3 the battery unit according to claim 2, wherein if the amount of change in the output voltage per a predetermined time period is included in a predetermined range, the authentication of the load is continued (figures 17-20 & ¶0212-¶0215).

Claim 6 the battery unit according to claim 1, wherein the connection is capable of connecting with a charger for charging the power supply and the load (¶0084), the controller is capable of executing the power supply mode and a charge mode in which the charger charges the power supply, and the specific control is a control for determining an abnormality (e.g. “error code”) in the charge mode (¶0194 last sentence, ¶0205-¶0208, ¶0216-¶0218).
Claim 12 a flavor inhaler, comprising: the battery unit according to claim 1; and the load (¶0063).
Claims 13 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordon et al.
A method of controlling a battery unit (fig. 3A) including a controller (fig. 5A, “controller on the PCB 116”, 500 & 6115) that is capable of executing a power supply 110 mode in which electric power is supplied to a load from a power supply through a connection configured to be connectable with the load 
detecting an output voltage of the power supply (¶0157 & ¶0159, figures 7 & 17); and 
executing a specific control (figures 5A, 15 & 19-20) different from the supply of electric power to the load based on an amount of change in the output voltage per a predetermined time period in the power supply mode (¶0173, ¶0194, ¶0204-0206, ¶0215 & claims 46-48).
Claim 14 a non-transitory computer-readable storage medium storing a program causing a battery unit to execute the method according to claim 13 (figures 5A & 17).

Allowable Subject Matter
Claims 5 & 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art also teaches vaping devices with power supply circuitry including a microprocessor controller that controls power in the form of voltage output during an authentication process for vaping device operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649